*104The opinion of the court was delivered by
Dunton, J.
I. The instrument set forth in the indictment is in form a receipt for money paid to apply towards the purchase-money of a farm ; and the first question arising upon the demurrer is, whether it is also an acquittance or a discharge, within the meaning of s. 1, c. 114 of the Gen. Sts., on which the indictment is founded. The statute in question prescribes the punishment for forging, among other written instruments, “any acquittance or discharge for money or other property.” Unless this receipt is an acquittance or a discharge for money, the forgery of it is not punishable under s. 1, c. 114 of the Gen. Sts., nor has it been punishable, by statute, since the adoption of the Revised Statutes of 1839. From Slade’s Compilation of the Statutes in 1824, to the adoption of the Revised Statutes in 1889, the forgery of “ any acquittance or receipt for money, goods, or other property ” was punishable by statute. But in the Revised Statutes the word “ discharge ” was substituted for “ receipt,” and the word “ goods ” omitted ; and the law has remained the same ever since. We think it is apparent from the old statute and the amendment, that the Legislature understood a receipt to be included cither in the term acquittance or discharge; for it is hardly supposable that the Legislature intended, by the amendment of 1839, to exclude the forgery of a receipt for money or other property from the operation of the statute, so that it would not thereby be punishable. The word acquittance, although perhaps not strictly speaking synonymous with receipt, includes it. A receipt is one form of an acquittance; a discharge, another. It is not questioned but that a receipt in full is an acquittance. Why, therefore, is not a receipt for a part of a demand or obligation an acquittance pro tanto ? We are aware that lexicographers do not fully agree as to this ; but, in legal proceedings, a receipt is regarded as an acquittance. See 2 Bishop Crim. Law, s. 557; Rex v. Martin, 7 C. & P. 549; Regina v. Houseman, 8 C. & P. 180; Regina v. Atkinson, 1 Car. & M. 325; Com. v. Ladd, 15 Mass. 526; Wharton Preced. Ind. 383.
II. It is also claimed that the indictment is defective for the reason that it contains no averment of any transactions or deal*105ings between the respondent and Holbrook from which it appears that the receipt could have been used to defraud; nor any averment that the original receipt was ever delivered to the respondent as an acquittance or discharge, or held by him as such. But such averments are unnecessary. Extrinsic facts are required to be set forth or stated, only when the operation of the instrument upon the rights or property of another is not apparent from the instrument itself. Such is not the case with the instrument in question. Its effect upon the rights of Holbrook is apparent from the instrument itself. The intent to defraud is the gist of the offense charged ; and this must not only be alleged in the indictment, but proved. See Snell v. The State, 2 Humph. 347; Rex v. Martin, supra; 2 Bishop Crim. Proced. s. 366; 2 Bishop Crim. Law, ss. 354, 355; 2 Wharton Crim. Law, s. 1487; Com. v. Ladd, supra; People v. Stearns, 21 Wend. 409.
The intent to defraud is sufficiently alleged, under our statute, although the person or party intended to be defrauded is not named. See s. 8, c. 114, Gen. Sts.
The judgment of the County Court, overruling the demurrer and adjudging the indictment sufficient, is affirmed, and the cause remanded to be proceeded with.